

116 HR 1496 : Presidential Allowance Modernization Act of 2019
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionH. R. 1496IN THE SENATE OF THE UNITED STATESOctober 17, 2019ReceivedAN ACTTo amend the Act of August 25, 1958, commonly known as the Former Presidents Act of 1958, with respect to the monetary allowance payable to a former President, and for other purposes.1.Short titleThis Act may be cited as the Presidential Allowance Modernization Act of 2019.2.Amendments(a)In generalThe Act entitled An Act to provide retirement, clerical assistants, and free mailing privileges to former Presidents of the United States, and for other purposes, approved August 25, 1958 (commonly known as the Former Presidents Act of 1958) (3 U.S.C. 102 note), is amended—(1)by striking That (a) each and inserting the following:1.Former Presidents leaving office before Presidential Allowance Modernization Act of 2019(a)Each;(2)by redesignating subsection (g) as section 3 and adjusting the margin accordingly; and(3)by inserting after section 1, as so designated, the following:2.Former Presidents leaving office after Presidential Allowance Modernization Act of 2019(a)Annuities and allowances(1)AnnuityEach modern former President shall be entitled for the remainder of his or her life to receive from the United States an annuity at the rate of $200,000 per year, subject to subsections (b)(2) and (c), to be paid by the Secretary of the Treasury.(2)AllowanceThe Administrator of General Services is authorized to provide each modern former President a monetary allowance at the rate of $200,000 per year, subject to the availability of appropriations and subsections (b)(2), (c), and (d).(b)Duration; frequency(1)In generalThe annuity and allowance under subsection (a) shall each—(A)commence on the day after the date on which an individual becomes a modern former President;(B)terminate on the date on which the modern former President dies; and(C)be payable on a monthly basis.(2)Appointive or elective positionsThe annuity and allowance under subsection (a) shall not be payable for any period during which a modern former President holds an appointive or elective position in or under the Federal Government to which is attached a rate of pay other than a nominal rate.(c)Cost-of-Living increasesEffective December 1 of each year, each annuity and allowance under subsection (a) that commenced before that date shall be increased by the same percentage by which benefit amounts under title II of the Social Security Act (42 U.S.C. 401 et seq.) are increased, effective as of that date, as a result of a determination under section 215(i) of that Act (42 U.S.C. 415(i)).(d)Limitation on monetary allowance(1)In generalNotwithstanding any other provision of this section, the monetary allowance payable under subsection (a)(2) to a modern former President for any 12-month period—(A)except as provided in subparagraph (B), may not exceed the amount by which—(i)the monetary allowance that (but for this subsection) would otherwise be so payable for such 12-month period, exceeds (if at all)(ii)the applicable reduction amount for such 12-month period; and(B)shall not be less than the amount determined under paragraph (4).(2)Definition(A)In generalFor purposes of paragraph (1), the term applicable reduction amount means, with respect to any modern former President and in connection with any 12-month period, the amount by which—(i)the sum of—(I)the adjusted gross income (as defined in section 62 of the Internal Revenue Code of 1986) of the modern former President for the most recent taxable year for which a tax return is available; and(II)any interest excluded from the gross income of the modern former President under section 103 of such Code for such taxable year, exceeds (if at all)(ii)$400,000, subject to subparagraph (C).(B)Joint returnsIn the case of a joint return, subclauses (I) and (II) of subparagraph (A)(i) shall be applied by taking into account both the amounts properly allocable to the modern former President and the amounts properly allocable to the spouse of the modern former President.(C)Cost-of-living increasesThe dollar amount specified in subparagraph (A)(ii) shall be adjusted at the same time that, and by the same percentage by which, the monetary allowance of the modern former President is increased under subsection (c) (disregarding this subsection).(3)Disclosure requirement(A)DefinitionsIn this paragraph—(i)the terms return and return information have the meanings given those terms in section 6103(b) of the Internal Revenue Code of 1986; and(ii)the term Secretary means the Secretary of the Treasury or the Secretary of the Treasury's delegate.(B)RequirementA modern former President may not receive a monetary allowance under subsection (a)(2) unless the modern former President discloses to the Secretary, upon the request of the Secretary, any return or return information of the modern former President or spouse of the modern former President that the Secretary determines is necessary for purposes of calculating the applicable reduction amount under paragraph (2) of this subsection.(C)ConfidentialityExcept as provided in section 6103 of the Internal Revenue Code of 1986 and notwithstanding any other provision of law, the Secretary may not, with respect to a return or return information disclosed to the Secretary under subparagraph (B)—(i)disclose the return or return information to any entity or person; or(ii)use the return or return information for any purpose other than to calculate the applicable reduction amount under paragraph (2).(4)Increased costs due to security needsWith respect to the monetary allowance that would be payable to a modern former President under subsection (a)(2) for any 12-month period but for the limitation under paragraph (1)(A) of this subsection, the Administrator of General Services, in coordination with the Director of the United States Secret Service, shall determine the amount of the allowance that is needed to pay the increased cost of doing business that is attributable to the security needs of the modern former President.(e)Widows and widowersThe widow or widower of each modern former President shall be entitled to receive from the United States a monetary allowance at a rate of $100,000 per year (subject to paragraph (4)), payable monthly by the Secretary of the Treasury, if such widow or widower shall waive the right to each other annuity or pension to which she or he is entitled under any other Act of Congress. The monetary allowance of such widow or widower—(1)commences on the day after the modern former President dies;(2)terminates on the last day of the month before such widow or widower dies;(3)is not payable for any period during which such widow or widower holds an appointive or elective office or position in or under the Federal Government to which is attached a rate of pay other than a nominal rate; and(4)shall, after its commencement date, be increased at the same time that, and by the same percentage by which, annuities of modern former Presidents are increased under subsection (c).(f)DefinitionIn this section, the term modern former President means a person—(1)who shall have held the office of President of the United States of America;(2)whose service in such office shall have terminated—(A)other than by removal pursuant to section 4 of article II of the Constitution of the United States of America; and(B)after the date of enactment of the Presidential Allowance Modernization Act of 2019; and(3)who does not then currently hold such office..(b)Technical and conforming amendmentsThe Former Presidents Act of 1958 is amended—(1)in section 1(f)(2), as designated by this section—(A)by striking terminated other than and inserting the following:terminated—(A)other than; and(B)by adding at the end the following:(B)on or before the date of enactment of the Presidential Allowance Modernization Act of 2019; and; and(2)in section 3, as redesignated by this section—(A)by inserting after the section enumerator the following: Authorization of appropriations.; and(B)by inserting or modern former President after former President each place that term appears.3.Rule of constructionNothing in this Act or an amendment made by this Act shall be construed to affect—(1)any provision of law relating to the security or protection of a former President or modern former President, or a member of the family of a former President or modern former President; or(2)funding, under the Former Presidents Act of 1958 or any other law, to carry out any provision of law described in paragraph (1).4.ApplicabilitySection 2 of the Former Presidents Act of 1958, as added by section 2(a)(3) of this Act, shall not apply to—(1)any individual who is a former President on the date of enactment of this Act; or(2)the widow or widower of an individual described in paragraph (1).5.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.Passed the House of Representatives October 16, 2019.Cheryl L. Johnson,Clerk.